DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 3, 20 are cancelled.
Claims 1, 5, 10, 12 and 17 are amended.
Allowable Subject Matter
Claims 1-2, 4-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because none of the prior art of record render the claimed invention obvious.
With respect to claim 1, Shin (US Pub 2012/0028686) discloses an electronic device with configurable operating mode (see abstract); Shin discloses the device comprising sensor to detect the change in orientation of the device (see par 0017; discloses the device also includes a sensor 150 configured to detect a change in orientation of the device and to provide a corresponding output signal in response to the change in orientation. Generally, the sensor may comprise multiple sensors that different components of acceleration or that detect different orientations of the device. For example, the sensor may be embodied as one or more accelerometers and/or gyroscopes or as any other motion sensor or sensors capable of detecting a change in the orientation of the device); Shin further discloses transition from the lower-power mode to the higher-power mode in response to detection of motion of the device (see par 0021; discloses the change in the mode of operation of the device includes transitioning the electronic device from a power OFF state to a power ON state);
However Shin alone or in combination with other prior art of record fails to disclose a stylus, comprising: a pen-tip; at least one sensor selected from an accelerometer, a gyroscope, a global positioning system, a magnetometer, and a touch-sensitive element; and one or more computer-readable non-transitory storage media embodying logic operable when executed to: operate in one of a lower-power mode and a higher-power mode; detect, with the at least one sensor, defined one or more frequencies or defined one or more ranges of frequencies indicating shaking of the stylus, for a duration of a testing period of time; transition from the lower-power mode to the higher-power mode in response to stylus signals generated to represent the detection of the defined one or more frequencies or the defined one or more ranges of frequencies, wherein the testing period of time is set to prevent an unintentional transition to the higher-power mode triggered by unintentional motions of the stylus; be prevented from transitioning from the lower-power mode to the higher-power mode in response to detection of frequencies other than the defined one or more frequencies and ranges of frequencies other than the defined one or more ranges of frequencies; and in response to unintentional movement of a device in communication with the stylus, combine device signals representative of the unintentional movement of the device with the stylus signals to account for the unintentional movement of the device; and it would not have been obvious to one having ordinary skill in the art to modify the invention disclosed by Shin to arrive at the claimed invention as the final result would have been unpredictable. Therefore claim 1 is allowed.

With respect to claim 5, Shin (US Pub 2012/0028686) discloses an electronic device with configurable operating mode (see abstract); Shin discloses the device comprising sensor to detect the change in orientation of the device (see par 0017; discloses the device also includes a sensor 150 configured to detect a change in orientation of the device and to provide a corresponding output signal in response to the change in orientation. Generally, the sensor may comprise multiple sensors that different components of acceleration or that detect different orientations of the device. For example, the sensor may be embodied as one or more accelerometers and/or gyroscopes or as any other motion sensor or sensors capable of detecting a change in the orientation of the device); Shin further discloses transition from the lower-power mode to the higher-power mode in response to detection of motion of the device (see par 0021; discloses the change in the mode of operation of the device includes transitioning the electronic device from a power OFF state to a power ON state);
However Shin alone or in combination with other prior art of record fails to disclose a stylus, comprising: a pen-tip; a storage; at least one sensor selected from an accelerometer, a gyroscope, a global positioning system, a magnetometer, and a touch-sensitive element; and one or more computer-readable non-transitory storage media embodying logic operable when executed to: detect, with the at least one sensor, frequencies indicating motions of the stylus, for a duration of a testing period of time; filter out defined one or more frequencies or defined one or more ranges of frequencies Shin to arrive at the claimed invention as the final result would have been unpredictable. Therefore claim 5 is allowed.
Claims 6-19 allowed for being directly or indirectly dependent on allowed independent claim 5.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624